Citation Nr: 1404322	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans' Affairs (VA), which denied service connection for bilateral hearing loss and tinnitus.  In an October 2013 decision, the Board then granted service connection for left ear hearing loss and remanded the claims for service connection for right ear hearing loss and tinnitus for further development.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current right ear hearing loss is reasonably shown to have begun during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1339.

Because the Veteran has been diagnosed with sensorineural hearing loss, as reflected in an August 2010 VA examination report, and organic diseases of the nervous system, including sensorineural hearing loss, are defined as chronic diseases in section 3.309(a), the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service under subsection 3.303(b).  See Walker, 708 F.3d at 1338-1339. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA). Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385.  In order to facilitate data comparison, the ASA standard has been converted to the ISO standard for an audiogram in service before November 1967.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

An August 2010 audiological evaluation report shows that the Veteran has a right ear hearing loss disability by VA standards.  Also, as the Veteran was very likely 


exposed to a significant amount of noise during service through his duties as a wheeled vehicle mechanic, his in-service noise exposure is conceded.   Additionally, his service treatment records show that on September 1963 separation examination, audiometry revealed that puretone thresholds in the right ear (in decibels, converted to ISO units) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
-
25


In a November 2013 VA medical opinion, a VA audiologist opined that the Veteran exited the military with a right ear hearing loss that would be considered non-compensable and additionally not related to service but instead related to his occupational noise exposure.  The Board notes, however, that the Veteran's hearing was normal at entrance into service and that his occupational noise exposure is shown to have occurred after separation from service.  Consequently, the November 2013 VA audiologist's opinion actually supports a finding that at least some of the Veteran's current right ear hearing loss (i.e. the hearing loss identified by the audiologist as already present at the time of separation) is attributable to noise exposure in service rather than post-service occupational noise exposure.  The earlier August 2010 VA audiologist did opine that it was less likely than not that the Veteran's current hearing loss was service related but in formulating this opinion, it does not appear that he made the conversion from ASA to ISO units.  Thus, his finding is of limited probative value.  Consequently, the evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss first became manifest in service and is related to service.  Accordingly, as current right ear hearing loss, non-compensable right ear hearing loss during service, and a nexus between the current hearing loss and the in-


service hearing loss due to noise exposure are all established, service connection for this disability is warranted.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

In the October 2013 remand, the Board instructed the RO/AMC to arrange for a VA audiologist to provide an opinion concerning the etiology of the Veteran's tinnitus, which included consideration of the likelihood that the disability was caused or aggravated by the Veteran's service-connected hearing loss.  In a November 2013 opinion, a VA audiologist provided an opinion as to the likelihood that the tinnitus was caused by the hearing loss but did not provide an opinion as to the likelihood that it was aggravated by the hearing loss.  Consequently, a remand is required so that the audiologist may provide a supplemental opinion addressing the likelihood that Veteran's tinnitus has been aggravated by his hearing loss.  

Prior to arranging for the supplemental medical opinion, the Veteran should be asked to identify any sources of recent treatment or evaluation of tinnitus.  Copies of the complete records of the treatment or evaluation should be obtained from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to identify all recent sources of treatment or evaluation he has received for tinnitus and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Thereafter, arrange for a supplemental opinion to be provided by the VA audiologist who provided the November 2013 audiological opinion.  If this audiologist is not available, have another qualified medical professional provide the opinion.  The claims file should be reviewed, including the service treatment records, the August 2010 VA audiology evaluation, the October 2011 VA medical opinion, the November 2013 VA medical opinion and any other information deemed pertinent.  

The audiologist or other qualified medical professional should then provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's tinnitus has been aggravated by his current service-connected bilateral hearing loss.  

The audiologist or other qualified medical professional should explain the reasons for his or her conclusion.  

3.  Finally, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


